nt, Supreme Court, New York County (Marilyn Shafer, J.), entered December 17, 2004, which, to the extent appealed from, upon the prior grant of defendant New York City Transit Authority’s motion for summary judgment, dismissed the complaint as against that defendant, unanimously affirmed, without costs.
The motion for summary judgment was properly granted since the record fails to provide any nonspeculative basis to support the inference necessary to plaintiffs claim against defendant Transit Authority, that one of its vehicles struck her (see Zuckerman v City of New York, 49 NY2d 557 [1980]; see also Kane v Estia Greek Rest., 4 AD3d 189 [2004]). Concur—Tom, J.P., Marlow, Gonzalez and Sweeny, JJ.